Citation Nr: 0121716
Decision Date: 08/28/01	Archive Date: 12/03/01

DOCKET NO. 00-14 418               DATE AUG 28, 2001

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for psychiatric disorder to
include dysthymic disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Elizabeth Spaur, Associate Counsel

FINDINGS OF FACT

1.  The appellant in this case served on active duty from June 1981
to November 1986.

2.  On August 14, 2001, prior to the promulgation of a decision in
the appeal, the Board received notification from the appellant that
a withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of
service connection for a psychiatric disorder, to include dysthymic
disorder, by the appellant have been met. 38 U.S.C.A. 7105(b)(2),
(d)(5) (West 1991); 38 C.F.R. 20.202, 20.204(b), (c) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 
20.202, 20.204(b) (2000). Withdrawal may be made by the appellant
or by his or her authorized representative, except that a
representative may not withdraw a Substantive Appeal filed by the
appellant personally without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (2000). The appellant has withdrawn
this appeal and, hence, there remain no allegations of errors of
fact or law for appellate consideration. Accordingly, the Board
does not have jurisdiction to review the appeal and it is dismissed
without prejudice.

- 2 -

ORDER

The appeal is dismissed.

JEFF MARTIN 
Member, Board of Veterans' Appeals

- 3 -




